DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 3, 5, 6, 8, 10, 12, 14, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 12, 16, 17, 18, and 22 of U.S. Patent No. 11,166,339. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the continuation are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. 

Application No. 17/514,593
U.S. Patent No. 11,166,339
1. A method performed by a first server in a communication system, the method comprising:


receiving, from a terminal included in a group, a de-registration request message for the group;

checking an authorization of a group de-registration request and updating a member list of the group;
    transmitting, to the terminal, a de-registration response message for the group, 


the de-registration response message including information on a result of the group de- registration request; and
    transmitting, to another terminal included in the group or a second server, an identity list notification message based on a subscription result indicating whether a subscription to receive notification for member information of the group is successful or not.


1. A method performed by a first server in a communication system, the method comprising: …

6. The method of claim 2, further comprising:    
    receiving, from the at least one terminal, a group de-registration request message including an ID of the least one terminal and the ID of the group; 


   updating the member of the group based on the group de-registration request message; 
     transmitting, to the at least one terminal, a group de-registration response message as a response to the group de-registration request message, 
    the group de-registration response message including information on a result associated with a group de-registration; and 
    transmitting, to the at least one terminal or the second server, the identity list notification message based on at least one of the subscription result associated with the at least one terminal or the subscription result associated with the second server.


3. The method of claim 1, wherein the de-registration request message includes at least one of an identity (ID) of the terminal de-registering from the group or an ID of the group.

Claim 6, lines 2-4
a group de-registration request message including an ID of the least one terminal and the ID of the group; 

5. The method of claim 3, wherein the identity list notification message includes at least one of the ID of the group or the ID of the terminal de-registering from the group.

5. The method claim 1, wherein the identity list notification message includes the ID of the group and information on at least one of the newly registered terminal ID or de-registered terminal ID.
6. A method performed by a terminal in a communication system, the method comprising:
    determining a de-registration from a group;

     transmitting, to a first server, a de-registration request message associated with the de-registration from the group; and



    receiving, from the first server, a de-registration response message for the group, the de-registration response message 

including information on a result of the de- registration from the group.

11. The method of claim 7, further comprising: 

    determining a de-registration from the group; 
     transmitting, to the first server, a group de-registration request message associated with the de-registration from the group, the group de-registration request message including an ID of the least one terminal and the ID of the group; 
    receiving, from the first server, a group de-registration response message as a response to the group de-registration request message, the group de-registration response message including information on a result associated with a group de-registration; and 
     receiving, from the first server, an identity list notification message based on the subscription result associated with the terminal.
8. The method of claim 6, wherein the de-registration request message includes at least one of an identity (ID) of the terminal de-registering from the group or an ID of the group.
Claim 11, lines 5-7
the group de-registration request message including an ID of the least one terminal and the ID of the group; 

10. A first server comprising:
a communication unit; and
a controller coupled with the communication unit and configured to control to:



    receive, from a terminal included in a group, a de-registration request message for the group, check an authorization of a group de-registration request, and 
    update a member list of the group,
 
   transmit, to the terminal, a de-registration response message for the group, the de-registration response message including information on a result of the group de-registration request, and 


    transmit, to another terminal included in the group or a second server, an identity list notification message based on a subscription result indicating whether a subscription to receive notification for member information of the group is successful or not.
12. A first server comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to control to:

17. The first server of claim 13, wherein the controller is further configured to: 
    receive, from the at least one terminal, a group de-registration request message including an ID of the least one terminal and the ID of the group, 
   update the member of the group based on the group de-registration request message, 
   transmit, to the at least one terminal, a group de-registration response message as a response to the group de-registration request message, the group de-registration response message including information on a result associated with a group de-registration, and t

    transmit, to the at least one terminal or the second server, the identity list notification message based on at least one of the subscription result associated with the at least one terminal or the subscription result associated with the second server.
12. The first server of claim 10, wherein the de-registration request message includes at least one of an identity (ID) of the terminal de-registering from the group or an ID of the group.
Claim 17, lines 3-5
a group de-registration request message including an ID of the least one terminal and the ID of the group,
14. The first server of claim 12, wherein the identity list notification message includes at least one of the ID of the group or the ID of the terminal de-registering from the group.
16. The first server of claim 12, wherein the identity list notification message includes the ID of the group and information on at least one of the newly registered terminal ID or de-registered terminal ID.
15. A terminal comprising:
a communication unit; and
a controller coupled with the communication unit and configured to control to:



   determine a de-registration from a group, 
   transmit, to a first server, a de-registration request message associated with the de-registration from the group, and 



    receive, from the first server, a de-registration response message for the
group, 
the de-registration response message including information on a result of the de-registration from the group.
18. A terminal comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to control to:

22. The terminal of claim 18, wherein the controller is further configured to: 
    determine a de-registration from the group, 
    transmit, to the first server, a group de-registration request message associated with the de-registration from the group, the group de-registration request message including an ID of the least one terminal and the ID of the group, 
    receive, from the first server, a group de-registration response message as a response to the group de-registration request message, 
the group de-registration response message including information on a result associated with a group de-registration, and receive, from the first server, an identity list notification message based on the subscription result associated with the terminal.
17. The terminal of claim 15, 
wherein the de-registration request message includes at least one of an identity (ID) of the terminal de-registering from the group or an ID of the group.
Claim 22, lines 6-8
the group de-registration request message including an ID of the least one terminal and the ID of the group, 




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 6-9 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE et al. (US 2010/0251122).
Regarding claim 6, Lee discloses a method performed by a terminal in a communication system, the method comprising:
determining a de-registration from a group (p. [0070]; mobile terminal initiates the group leaving request (i.e., deregistration request), thus it is implied that determines when to deregister from the group);
transmitting, to a first server, a de-registration request message associated with the de-registration from the group (p. [0070]; the group manager (i.e., first server) receives a group leave request (i.e., deregistration request) transmitted by the mobile terminal); and
receiving, from the first server, a de-registration response message for the group, the de-registration response message including information on a result of the de- registration from the group (p. [0072]; the group manager (i.e., first server) provides a result of the group leave request (i.e., deregistration request), i.e., approval/denial of group leaving, to the phone user interface, therefore the user interface provides the result to the user of the terminal).
Regarding claim 7, Lee discloses the method of claim 6, wherein the first server is a server for managing the group (Fig. 5, i.e., group manager).
Regarding claim 8, Lee discloses the method of claim 6, wherein the de-registration request message includes at least one of an identity (ID) of the terminal de-registering from the group or an ID of the group (p. [0070]; the group leave request includes an identifier of the mobile terminal).
Regarding claim 9, Lee discloses the method of claim 6, wherein the information on the result of the de- registration indicates that a success or a failure of the de-registration from the group (p. [0072]; the group manager provides the result of the group leave request, approval (i.e., successful)/denial (i.e., failure)).
Regarding claim 15, Lee discloses a terminal (p. {0070]; i.e., mobile terminal) comprising: a communication unit; and a controller coupled with the communication unit (p. [0025]; communication unit and controller are inherent in a mobile terminal such as a cellular phone) and configured to control to:
determine a de-registration from a group (p. [0070]; mobile terminal initiates the group leaving request (i.e., deregistration request), thus it is implied that determines when to deregister from the group), 
transmit, to a first server, a de-registration request message associated with the de-registration from the group (p. [0070]; the group manager (i.e., first server) receives a group leave request (i.e., deregistration request) transmitted by the mobile terminal), and 
receive, from the first server, a de-registration response message for the group, the de-registration response message including information on a result of the de-registration from the group (p. [0072]; the group manager (i.e., first server) provides a result of the group leave request (i.e., deregistration request), i.e., approval/denial of group leaving, to the phone user interface, therefore the user interface provides the result to the user of the terminal).
Regarding claim 16, Lee discloses the terminal of claim 15, wherein the first server is a server for managing the group (Fig. 5, i.e., group manager).
Regarding claim 17, Lee discloses the terminal of claim 15, wherein the de-registration request message includes at least one of an identity (ID) of the terminal de-registering from the group or an ID of the group (p. [0070]; the group leave request includes an identifier of the mobile terminal).
Regarding claim 18, Lee discloses the terminal of claim 15, wherein the information on the result of the de- registration indicates that a success or a failure of the de-registration from the group (p. [0072]; the group manager provides the result of the group leave request, approval (i.e., successful)/denial (i.e., failure)).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 4, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2010/0251122) in view of GRAUBE (GB 2512781 A).
Regarding claim 1, Lee discloses a method performed by a first server in a communication system, the method comprising:
receiving, from a terminal included in a group, a de-registration request message for the group (p. [0070]; the group manager (i.e., first server) receives a group leave request (i.e., deregistration request) from a mobile terminal);
checking an authorization of a group de-registration request (p. [0071]; upon receiving the group leave request, the group manager checks the information in the group leave request and receives an approval (i.e., authorization)) and updating a member list of the group (p. [0071], lines 8-10; the group manager updates group joining/leaving of the mobile terminal);
transmitting, to the terminal, a de-registration response message for the group, the de-registration response message including information on a result of the group de- registration request (p. [0072]; the group manager provides a result of the group leave request (i.e., deregistration request), i.e., approval/denial of group leaving, to the phone user interface, therefore the user interface provides the result to the user of the terminal).
But, Lee does not particularly disclose transmitting, to another terminal included in the group or a second server, an identity list notification message based on a subscription result indicating whether a subscription to receive notification for member information of the group is successful or not.
However, Graube teaches disclose transmitting, to another terminal included in the group or a second server, an identity list notification message based on a subscription result indicating whether a subscription to receive notification for member information of the group is successful or not (page 13, lines 21-page 14, lines 1-13; the device that has updated its identity store reports the identities of the local devices in its local group, i.e., identity list, to a central network entity (i.e., second server)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Graube, since such a modification would allow a central entity (i.e., server) to obtain updated information regarding the devices currently included in the local group and determine the topology of the devices in the local group. 
Regarding claim 3, the combination of Lee and Graube disclose the method of claim 1, Lee discloses wherein the de-registration request message includes at least one of an identity (ID) of the terminal de-registering from the group or an ID of the group (p. [0070]; the group leave request includes an identifier of the mobile terminal).
Regarding claim 4, the combination of Lee and Graube disclose the method of claim 1, Lee discloses wherein the information on the result of the group de-registration request indicates that a success or a failure of the group de-registration request (p. [0072]; the group manager provides the result of the group leave request, approval (i.e., successful)/denial (i.e., failure)).
Regarding claim 10, Lee discloses a first server (i.e., Fig. 1, i.e., PC/group manager) comprising: a communication unit (i.e., connection manager); and
a controller coupled with the communication unit and configured to control (p. [0028]) to:
receive, from a terminal included in a group, a de-registration request message for the group (p. [0070]; the group manager (i.e., first server) receives a group leave request (i.e., deregistration request) from a mobile terminal), 
check an authorization of a group de-registration request (p. [0071]; upon receiving the group leave request, the group manager checks the information in the group leave request and receives an approval (i.e., authorization)), and update a member list of the group (p. [0071], lines 8-10; the group manager updates group joining/leaving of the mobile terminal), 
transmit, to the terminal, a de-registration response message for the group, the de-registration response message including information on a result of the group de-registration request (p. [0072]; the group manager provides a result of the group leave request (i.e., deregistration request), i.e., approval/denial of group leaving, to the phone user interface, therefore the user interface provides the result to the user of the terminal).
But, Lee does not particularly disclose transmit, to another terminal included in the group or a second server, an identity list notification message based on a subscription result indicating whether a subscription to receive notification for member information of the group is successful or not.
However, Graube teaches transmit, to another terminal included in the group or a second server, an identity list notification message based on a subscription result indicating whether a subscription to receive notification for member information of the group is successful or not (page 13, lines 21-page 14, lines 1-13; the device that has updated its identity store reports the identities of the local devices in its local group, i.e., identity list, to a central network entity (i.e., second server)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Lee with the teachings of Graube, since such a modification would allow a central entity (i.e., server) to obtain updated information regarding the devices currently included in the local group and determine the topology of the devices in the local group. 
Regarding claim 12, the combination of Lee and Graube disclose the first server of claim 10, Lee discloses wherein the de-registration request message includes at least one of an identity (ID) of the terminal de-registering from the group or an ID of the group (p. [0070]; the group leave request includes an identifier of the mobile terminal).
Regarding claim 13, the combination of Lee and Graube disclose the first server of claim 10, Lee discloses wherein the information on the result of the group de-registration request indicates that a success or a failure of the group de- registration request (p. [0072]; the group manager provides the result of the group leave request, approval (i.e., successful)/denial (i.e., failure)).

8.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2010/0251122) in views of GRAUBE and 3GPP TS 23.434 V16.0.0 (2019-06 – included and cited on parent Application No 16,815,561).
Regarding claim 2, the combination of Lee and Graube disclose the method of claim 1, but does not particularly disclose wherein the first server is a server for managing the group, and
wherein the second server is a server providing a function of a vertical application layer (VAL).
	However, 3GPP TS 23.434 V16.0.0 (2019-06) teaches a first server that is a server for managing the group, and a second server that is a server providing a function of a vertical application layer (VAL) (p. 46-48). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Lee and Graube with the teachings of 3GPP TS 23.434 V16.0.0 (2019-06), since it would provide group management between terminals that support vertical applications (e.g. V2X application).
Regarding claim 11, the combination of Lee and Graube disclose the first server of claim 10, but does not particularly disclose wherein the first server is a server for managing the group, and wherein the second server is a server providing a function of a vertical application layer (VAL).
However, 3GPP TS 23.434 V16.0.0 (2019-06) teaches a first server that is a server for managing the group, and a second server that is a server providing a function of a vertical application layer (VAL) (p. 46-48). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Lee and Graube with the teachings of 3GPP TS 23.434 V16.0.0 (2019-06), since it would provide group management between terminals that support vertical applications (e.g. V2X application).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643